DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerrit Winkel on 02/28/2022.
The application has been amended as follows: Claims 16 and 29 are amended. Claims 22 and 23 are canceled.

16.	(Currently Amended) A method for making available a security key while employing a smart card as a security token and a token server, comprising:
transmitting a random challenge message produced by the token server via a data connection from the token server to an end device;
forwarding the produced challenge message from the end device to the smart card;
transmitting at least one security information item as a response message to the token server via the secured data connection;
checking the transmitted security information; 
producing a symmetric key in dependence on the transmitted security information, if the check is positive;
computing a security key in dependence on the produced symmetric key; and
making available the computed security key by means of the data connection from the token server to the end device;
wherein the computing of the security key is carried out in dependence on the produced symmetric key while employing a stored cryptographic function; 
wherein when computing the security key, the symmetric key is determined as the start value.
22.	(Cancelled) 
23.	(Cancelled)
29.	(Currently Amended) A computing arrangement for making available a security key while employing a smart card as a security token and a token server, comprising:
an interface unit adapted to transmit a random challenge message produced by the token server via a data connection from the token server to an end device;
the end device adapted to forward the produced challenge message from the end device to the smart card, which is adapted to cause a transmission of at least one security information item as a response message to the token server via the data connection;
the token server adapted to check the transmitted security information and, if the check is positive, to produce a symmetric key in dependence on the transmitted security information; 
a computing unit adapted to compute a security key in dependence on the produced symmetric key; and
a further interface unit adapted to make available the computed security key by means of the data connection from the token server to the end device;
wherein the computing of the security key is carried out in dependence on the produced symmetric key while employing a stored cryptographic function; 
wherein when computing the security key, the symmetric key is determined as the start value.

Allowable Subject Matter
Claims 16-21 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of producing a symmetric key in dependence on the transmitted security information, if the check is positive; computing a security key in dependence on the produced symmetric key; and making available the computed security key by means of the data connection from the token server to the end device; wherein the computing of the security key is carried out in dependence on the produced symmetric key while employing a stored cryptographic function; wherein when computing the security key, the symmetric key is determined as the start value.
The prior art disclosed by Chencinski teaches an integrated key server is executed on a system using a smart card to create encryption keys for use by the system in securing customer data on the device. The keys are stored by the system in an encrypted key file that can only be decrypted by the smart card and the system used to create it. When the enterprise computing system initializes, the keys are decrypted from the key file and securely passed from the system to the enterprise computing system.
The prior art fails to teach the unique limitations shown above as recited in the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497